[Cite as State v. Sanders, 2022-Ohio-1066.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 110653
                 v.                                 :

CARL SANDERS,                                       :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 31, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-646542-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Anna M. Faraglia and Daniel T. Van, Assistant
                 Prosecuting Attorneys, for appellee.

                 Rick L. Ferrara, for appellant.


SEAN C. GALLAGHER, A.J.:

                   Carl Sanders appeals from his indefinite, life and non-life felony

sentences imposed upon his pleading guilty to the aggravated murder of David

Brown in violation of R.C. 2903.01(A), two felonious assault charges against
separate victims, a weapons violation, and receiving stolen property. For the

following reasons, we affirm Sanders’s convictions.

               Sanders and two other victims drove to the laundromat where the

victim, David Brown, worked. Sanders shot at two other victims, who fled to their

car and attempted to drive away out of self-preservation. Brown, a veteran who

honorably served in the armed forces, came from inside the laundromat where he

worked and pleaded with Sanders to put the gun down. Sanders shot Brown in the

stomach. After Brown fell to the ground, Sanders stood over him, went through his

pockets, and then shot him in the head. The murder was memorialized on security

camera footage.

               After Sanders pleaded guilty, the trial court imposed sentences on the

aggravated murder of David Brown, two counts of felonious assault with a firearm

as committed against other victims, having weapons while under disability, and

receiving stolen property. The aggregate prison term comprised 15 years to life,

consecutive to a three-year firearm specification for the aggravated murder charge;

an indefinite term of four years, along with a one-year firearm specification for one

of the qualifying non-life felony1 felonious assault charges to be served concurrent

to an eight-year definite term on the other felonious assault that was not a qualifying

felony offense (which according to the court aggregated to an eight-year minimum



      1  Under R.C. 2929.144(A), a qualifying felony offense is a felony of the first or
second degree committed after March 22, 2019, for which an indefinite, non-life sentence
is imposed under R.C. 2929.14(A)(1)(a) or (2)(a) and R.C. 2929.144.
term, consecutive to the one-year firearm specification sentence, with a maximum

term of 13 years); 36 months for the having weapons while under disability charge

to be served consecutive to the sentences imposed for the aggravated murder and

felonious assault counts; and 18 months for the receiving stolen property charge to

be served concurrent with the remaining sentences.2

               In this appeal, Sanders presents a single assignment of error in which

he broadly claims that his “indefinite sentences” are void as being in violation of the

separation-of-powers doctrine under the Constitutions of the United States and the

state of Ohio or are void for vagueness. Sanders makes no attempt to distinguish

between his indefinite life sentence imposed for the murder charge and the

indefinite, non-life sentence imposed upon the qualifying felony offense under R.C.

2929.144.3 Nonetheless, Sanders’s argument with respect to the separation of


      2   Because sentencing errors, including the erroneous imposition of sentences, are
merely voidable under State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d
248, and State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, we
must limit our analysis to the issues as presented and make no determination as to the
validity of the imposed sentences. App.R. 16(A)(7).

      3   In State v. Patrick, 164 Ohio St.3d 309, 2020-Ohio-6803, 172 N.E.3d 952, ¶ 1,
the Ohio Supreme Court declared that R.C. 2953.08(D)(3) does not preclude an offender
from appealing a sentence imposed for aggravated murder when a defendant raises a
constitutional claim regarding that sentence, despite the fact that R.C. 2953.08(D)(3)
expressly provides that “[a] sentence imposed for aggravated murder or murder pursuant
to sections 2929.02 to 2929.06 of the Revised Code is not subject to review” under Ohio’s
felony sentencing appeal statute. According to Patrick, R.C. 2953.08(D)(3) is not a
jurisdictional bar against challenge to the constitutional validity of a sentence because
under R.C. 2953.08(A), an offender only has the right to challenge his sentence as being
contrary to law and “contrary to law” does not include constitutional challenges. Thus,
according to Patrick, constitutional challenges are not within the scope of R.C. 2953.08,
negating the impact of State v. Noling, 136 Ohio St.3d 163, 2013-Ohio-1764, 992 N.E.2d
1095, ¶ 22 (“R.C. 2953.08(D)(1) is another example of a statutory limit on a court of
appeals’ jurisdiction to hear an appeal.”), and State v. Gwynne, 158 Ohio St.3d 279, 2019-
powers analogizes the indefinite sentencing scheme to Ohio’s “bad time” law under

former R.C. 2967.11, which provided the executive branch the power to keep a

prisoner in jail beyond the sentence imposed by the trial court. State ex rel. Bray v.

Russell, 89 Ohio St.3d 132, 132, 729 N.E.2d 359 (2000). Sanders’s remaining claim

challenging the alleged due process violations are entirely dependent on the panel

decisions in State v. Sealey, 8th Dist. Cuyahoga No. 109670, 2021-Ohio-1949, and

State v. Daniel, 2021-Ohio-1963, 173 N.E.3d 184 (8th Dist.).

               We need not dwell on the arguments presented.             Based on the

authority established by this district’s en banc holding in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2022-Ohio-470, the constitutional challenge Sanders

advances against the validity of the Reagan Tokes Law has been overruled, and

Sealey and Daniel have been vacated by a majority of this court sitting en banc. See

id. at ¶ 103. As a result, Sanders’s arguments challenging the constitutional validity

of the indefinite sentences, whether those are the non-life indefinite or the life

indefinite sentences, must also be overruled. All other convictions are affirmed

because no arguments have been presented to challenge them.

               We affirm.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.




Ohio-4761, 141 N.E.3d 169, ¶ 9 (only the legislature may grant or divest a defendant with
the right to appeal a sentence).
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN T. GALLAGHER, J., CONCUR

N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.